DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a first breathing sensor for exhaled air installed within the second outlet; and a second breathing sensor for inhaled air installed on the at least one second inlet” (claim 17, lines 3-4) and “a first breathing sensor for exhaled air configured to be positioned within the second outlet and a second breathing sensor for inhaled air configured to be positioned on the at least one second inlet” (claim 20, lines 17-19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because the photographs in figs. 2, 3A, and 3B are photographs and are unclear. The photographs include dark and light shading making the structures unclear. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patents. Drawings should be used when the subject matter of the application admits of illustration by a drawing. See MPEP 37 C.F.R. 1.84(b). 
Furthermore, the drawings are objected to because figs. 1 and 4-5 contain a shading background, the shading background should be removed to provide clarity. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains terms that are implied, (i.e., the term “Disclosed” in line 1 of the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “one or more fixing elements” (claim 7, line 2) and “at least one computing device” (claim 18, line 4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 12-13, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the limitation “one of the following: a hard-plastic material and a second soft material” (lines 3-4) is unclear if the applicant’s intention is to pick one from the list of a hard-plastic material or a second soft material or if the applicant’s intention is to have one of a hard-plastic material and one of a second soft material. 
Regarding claim 7, the limitation “at least one of the first part and the second part” (line 3) is unclear as to what the metes and bounds of the limitation are, specifically, is the applicant’s intention is to pick one between the first part or the second part, or if the applicant’s intention is to require the limitation to have at least one of the first part and at least one of the second part.
Regarding claim 8, the limitation “one of the following shapes: a conical shape and a polygon pyramid shape” (lines 2-3) is unclear if the applicant’s intention is to pick between a conical shape or a polygon pyramid shape or if the applicant’s intention is to have one of a conical shape and one of a polygon pyramid shape.
Regarding claim 12, the limitation “the at least two straps include one of the following: head straps and ear straps, wherein each of the head straps and the ear straps: is made of an elastic material, each of the head straps and ear straps being adjustable in length, or is made of a non-elastic material, each of the head straps and the ear straps being adjustable in length” (lines 1-7) is unclear as to what the metes and bounds of the limitation are, specifically, what limitation does the term “one of the following” is referring to, the head straps and ear straps and “made of an elastic material, each of the head straps and ear straps being adjustable in length” and “is made of a non-elastic material, each of the head straps and the ear straps being adjustable in length”, or is the limitation referring to just “the head straps and ear straps”, or is the limitation referring to just “made of an elastic material, each of the head straps and ear straps being adjustable in length” and “is made of a non-elastic material, each of the head straps and the ear straps being adjustable in length”. 
Regarding claim 13, the limitation “at least one of the following: filter particles having a diameter less than a predetermined diameter; and be moistened with at least one liquid medicine” (lines 2-4) is unclear as to what the metes and bounds of the limitation are, specifically, it is unclear if the applicant’s intention is to pick between a filter particles having a diameter less than a predetermined diameter or be moistened with at least one liquid medicine, or if the applicant’s intention is to claim at least one of the filter particles having a diameter less than a predetermined diameter and at least one of moistened with at least one liquid medicine. 
Regarding claims 17 and 18, the limitations “comprising at least one of the following: a first breathing sensor for exhaled air installed within the second outlet; and a second breathing sensor for inhaled air installed on the at least one second inlet” (claim 17, lines 1-4) and “at least one of the first breathing sensor and the second breathing sensor” (claim 18, lines 2-3) is unclear as to what the metes and bounds of the limitation are, specifically, is the applicant’s intention is to pick one between a first breathing sensor and a second breathing sensor, or if the applicant’s intention is to require the limitation to have at least one of a breathing sensor and at least one of a second breathing sensor. 
          
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moulton (2018/0008848).

    PNG
    media_image1.png
    841
    1094
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    775
    964
    media_image2.png
    Greyscale

Regarding claim 1, Moulton discloses nasal mask assembly (mask assembly in fig. 1A, Moulton discloses that the mask is for covering the user’s nose when being worn, see paragraph 0017, therefore, the mask assembly is a nasal mask assembly) comprising: a first part (12 and 15, see figs. 1A-5B, paragraph 0034) including: a base (15, see figs. 1A-5B, paragraph 0034) configured to engage a face surface around a nose of a user (see paragraphs 0017 and 0035, the seal 15 would engage a face surface around a nose of a user); and a filter support (grill portion of 12 that is connected to 15, see figs. 1A-5B) extending from the base and defining a breathing chamber, the filter support including a first outlet and at least one first inlet (see the annotated-Moulton fig. 3A above, as shown, the opening that allows air to enter through filter 22 would be a first inlet, and Moulton discloses that 16a is an exhaust port and 16c is an exhaust valve, therefore, the opening shown, would be a first outlet, see paragraphs 0034-0035 and 0057); a filter (22 figs. 1A-5B, paragraph 0034) configured to be placed over the filter support and cover the at least one first inlet (see figs. 1A-5B); a second part (14, figs. 1A-3A, paragraph 0034) configured to: engage the base and a portion of the filter support around the first outlet (see figs. 1A-5B and the annotated-Moulton figs. 3A-3B above); and cover a combination of the filter support and the filter (see figs. 1A-5B), the second part including a second outlet and at least one second inlet (see the annotated-Moulton fig. 3A above), wherein the second outlet is configured to be positioned against the first outlet (see figs. 1A-5B); and at least two straps attachable to the second part and configured to secure a combination of the first part, the filter, and the second part to the face surface of the user (see fig. 5B and paragraphs 0060-0061, Moulton discloses straps).
Regarding claim 2, Moulton discloses a one-way valve (16c, fig. 3A, paragraph 0057) configured to be secured within the second outlet to allow airflow from the breathing chamber and to prevent airflow to the breathing chamber (see fig. 5a with reference to the annotated-Moulton fig. 3A above, as shown the valve 16c is within the second outlet, alternatively, the rim of 14 can be considered as the second outlet, and as shown in fig. 3A, the valve would be positioned within the second outlet).
Regarding claim 4, Moulton discloses that the filter support (grill portion of 12 that is connected to 15, see figs. 1A-5B) is made of one of a hard-plastic material or a soft material having a predetermined hardness and a predetermined strength (see paragraph 0021, Moulton discloses that the mask body 12 and the front grill element are being fabricated from a moldable polymer, moldable polymer, relatively, is a soft material having a predetermined harness and a predetermined strength, furthermore, see paragraph 0036, Moulton discloses polymers include polypropylene, polypropylene is a relatively soft polymer).
Regarding claim 5, Moulton discloses that the base includes a first base part and a second base part connected to each other, wherein the first base part is configured to engage the face surface around the nose of the user and wherein the second base part is configured to engage the second part (see the annotated-Moulton fig. 3A above).
Regarding claim 6, Moulton discloses that the first base part is made of a first soft material to seal gaps between the face surface of the user and the first base part (see the annotated-Moulton fig. 3A above, furthermore, Moulton discloses in paragraph 0043 that the flexible seal is configured typically with a slight crown to seal against external skin proximate at least one naris at a base of a nose of a user and that the material is silicone, silicone is a relatively soft material and would seal gaps between the face surface of the user and the first base part), and wherein the second base part is made of one of the following: a hard-plastic material and a second soft material having a predetermined hardness and a predetermined strength, wherein the second base part is configured to support the filter and the filter support (see paragraph 0021, Moulton discloses that the mask body 12 and the front grill element 14 are being fabricated from a moldable polymer, moldable polymer, relatively, is a soft material having a predetermined harness and a predetermined strength, see fig. 3A, as shown, the second base part is configured to support the filter 22 and the filter support (grill portion of 12 that is connected to the base)).
Regarding claim 7, Moulton discloses that the first part (12) and the second part (14) are connected to each other via one or more fixing elements (see 24b, figs. 1A-5B, see paragraphs 0047-0048), the one or more fixing elements being provided on at least one of the first part (see fig. 2B).
Regarding claim 8, Moulton discloses that the filter support (grill portion of 12, see figs. 1A-5B) and the filter (22) are substantially polygon pyramid shape (see fig. 2A, with figs. 3A-5B for reference).
Regarding claim 9, Moulton discloses that the filter support (grill portion of 12, see figs. 1A-5B) and the filter (22) are substantially of a planar shape (see fig. 2A, with figs. 3A-5B for reference).
Regarding claim 10, Moulton discloses that the portion (portion of grill of 12 surrounding the first outlet, see the annotated-Moulton fig. 3b above) of the filter support (grill portion of 12, see figs. 1A-5B) around the first outlet (see the annotated-Moulton fig. 3a above) is made of a soft material (see paragraph 0021, Moulton discloses that the face mask body is made from a moldable polymer, which relative soft compared to the hardest material, see paragraph 0036, polymers include polypropylene, polypropylene is a relatively soft polymer), wherein the portion of the filter support surrounds a tip of the first outlet and surrounds portions of the first outlet located inwardly and outwardly with respect to the tip of the first outlet (see the annotated-Moulton fig. 3B above, with reference to figs. 1A-5B, as shown, the grill is curved and would surround a tip of the first outlet and surrounds portions of the first outlet located inwardly and outwardly respect to the tip); and wherein a portion of the second part (14) engaging the portion of the filter support around the first outlet (see the annotated-Moulton fig. 3B, the portion on 14 when pressed against 22 and 12, would engage the portion on 12, since the portion on 14 approaches 12 and would get involved with 12) is made of a hard-plastic material (see paragraphs 0021 and 0036, Moulton discloses that front grill 14 is made from a polymer, which can include polycarbonate, polycarbonate is relatively a hard-plastic material).
Regarding claim 11, Moulton discloses that the filter support (grill portion of 12, see figs. 1A-5B) of the first part (12) is made of a hard-plastic material (see paragraphs 0021 and 0036, Moulton discloses that front grill 14 is made from a polymer, which can include polycarbonate, polycarbonate is relatively a hard-plastic material), and wherein a portion of the second part (14, see the annotated-Moulton fig. 3B above) engaging the filter support of the first part (see the annotated-Moulton fig. 3B, the portion on 14 when pressed against 22 and 12, would engage the portion on 12, since the portion on 14 approaches 12 and would get involved with 12) is made of a soft material (paragraphs 0021 and 0036, Moulton discloses that the front grill 14 can be made of a polypropylene, polypropylene is a relatively soft material). 
Regarding claim 12, Moulton discloses that the at least two straps (see fig. 5B and paragraphs 0060-0061, Moulton discloses straps) include head straps, wherein each of the head straps: is made of an elastic material, each of the head straps and the ear straps being adjustable in length (see paragraph 0061 and fig. 5B, as shown, there are a plurality of head straps and the head straps are disclosed as being elastic and is adjustable in length).
Regarding claim 13, Moulton discloses that the filter (22, paragraphs 0034-0035) is made of a material configured to perform at least one of the following: filter particles having a diameter less than a predetermined diameter (see paragraphs 0034-0035 and 0038, Moulton discloses that the filter is designed to filter out particulates, therefore, would filter particles having a diameter less than a predetermined diameter).
Regarding claim 14, Moulton discloses that the at least one second inlet (see the annotated-Moulton fig. 3A above) of the second part (14) includes a mesh of openings (see the annotated-Moulton fig. 3A above, as shown, the second inlet comprises a plurality of openings forming a mesh).
Regarding claim 19, Moulton discloses a method (see paragraph 0013 and full disclosure) for providing a nasal mask assembly (mask assembly in fig. 1A, Moulton discloses that the mask is for covering the user’s nose when being worn, see paragraph 0017, therefore, the mask assembly is a nasal mask assembly) the method discloses comprising: providing a first part (12 and 15, see figs. 1A-5B, paragraph 0034) including: a base (15, see figs. 1A-5B, paragraph 0034) configured to engage a face surface around a nose of a user (see paragraphs 0017 and 0035, the seal 15 would engage a face surface around a nose of a user); and providing a filter support (grill portion of 12 that is connected to 15, see figs. 1A-5B) extending from the base and defining a breathing chamber, the filter support including a first outlet and at least one first inlet (see the annotated-Moulton fig. 3A above, as shown, the opening that allows air to enter through filter 22 would be a first inlet, and Moulton discloses that 16a is an exhaust port and 16c is an exhaust valve, therefore, the opening shown, would be a first outlet, see paragraphs 0034-0035 and 0057); providing a filter (22 figs. 1A-5B, paragraph 0034) configured to be placed over the filter support and cover the at least one first inlet (see figs. 1A-5B); providing a second part (14, figs. 1A-3A, paragraph 0034) configured to: engage the base and a portion of the filter support around the first outlet (see figs. 1A-5B and the annotated-Moulton figs. 3A-3B above); and cover a combination of the filter support and the filter (see figs. 1A-5B), the second part including a second outlet and at least one second inlet (see the annotated-Moulton fig. 3A above), wherein the second outlet is configured to be positioned against the first outlet (see figs. 1A-5B); and providing at least two straps attachable to the second part and configured to secure a combination of the first part, the filter, and the second part to the face surface of the user (see fig. 5B and paragraphs 0060-0061, Moulton discloses straps).

Claim Rejections - 35 USC § 103
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moulton (2018/0008848) in view of Hine (2009/0217926).
Regarding claim 3, Moulton discloses that the one-way valve (16c) is a check valve (see paragraph 0046, Moulton discloses that the exhaust port valve in the mask of the present invention may be replaceable and further discloses in paragraph 0018 that the valve is a one-way valve), but fails to disclose that the valve include silicone. 
However, Hine teaches an exhalation valve (7, fig. 1, paragraph 0052) comprises a silicone material (see paragraph 0052 and Hine discloses in paragraph 0022 that the exhale valve is made from a silicone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one-way valve 16c of Moulton to be silicone as taught by Hine for the purpose of providing a material that can be used to produce a diaphragm check valve, and for the purpose of providing a material that is readily available and body safe. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Moulton (2018/0008848) in view of Stern (5,372,130).
Regarding claim 15, Moulton discloses a second inlet, but fails to disclose an electrically driven fan installed within the at least one second inlet, the electrically driven fan being configured to pump air towards the filter and the filter support.
However, Stern teaches a part (12, fig. 3) comprising a primary filter (14, fig. 3) and an electrically driven fan (42 and 44, fig. 3) installed within an inlet (where the fan 42/44 are located is the second inlet, see fig. 4, the first inlet is the opening within filter material 16), the electrically driven fan being configured to pump air towards a filter (16, fig. 3, col 6, lines 55-68 and col 7, lines 1-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second part and the second inlet of Moulton to be the part having the primary filter and the electrically driven fan as taught by Stern for the purpose of further filtering the air and creating a natural breathing process by using the fan, therefore, providing comfort and safety to the user (Stern, col 1, lines 15-40 and Col 9, lines 33-48).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moulton (2018/0008848) in view of Stern (5,372,130) and Chen (2014/0261428).
Regarding claim 16, Moulton disclose a second inlet, but fails to disclose that the at least one second inlet is configured to receive at least one hose, the at least one hose being configured to provide an airflow from an external air pump device.
However, Stern teaches a part (12, fig. 3) comprising a primary filter (14, fig. 3) and an air pump device (42 and 44, fig. 3) installed within an inlet (where the fan 42/44 are located is the second inlet, see fig. 4, the first inlet is the opening within filter material 16), the electrically driven fan being configured to pump air towards a filter (16, fig. 3, col 6, lines 55-68 and col 7, lines 1-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second part and the second inlet of Moulton to be the part having the primary filter and the pump device as taught by Stern for the purpose of further filtering the air and creating a natural breathing process by using the fan, therefore, providing comfort and safety to the user (Stern, col 1, lines 15-40 and Col 9, lines 33-48).  
The modified Moulton discloses a pump device located within a second inlet, but fails to discloses that the at least one second inlet is configured to receive at least one hose, the at least one hose being configured to provide an airflow from an external air pump device.
However, Chen teaches an inlet configured to receive an inlet (inlet on mask 40 connected to hose 23, fig. 1) configured to receive at least one hose (23, fig. 1) configured to provide an airflow from an external air pump device (10, fig. 1, paragraphs 0049-0058). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second part and the second inlet of the modified Moulton to have the pump device of the modified Moulton to be an external pump and to have the hose connected to the second inlet of the modified Moulton as taught by Chen for the purpose of providing an alternative location where the pump device can be mounted, which would take the strain off of the user’s face, thereby providing comfort and convenience to the user by allowing pump device to be mounted on the user’s neck (see paragraphs 0017-0018 of Chen). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Moulton (2018/0008848) in view of Shen (2019/0275359) and Kapust (2010/0252042).
Regarding claim 17, Moulton discloses a second outlet and a second inlet, but fails to disclose a first breathing sensor for exhaled air installed within the second outlet; and a second breathing sensor for inhaled air installed on the at least one second inlet, wherein each of the first breathing sensor and the second breathing sensor is configured to measure sensor data including a frequency and a strength of breathing of the user.	However, Shen discloses a sensor configured to detect a breathing frequency and strength of breathing of the user (see paragraph 0030, Shen discloses one or more sensors detect breathing rate/frequency and pressure, pressure sensed would be an indication of a strength of respiration, furthermore, see hall sensor) for controlling a fan (140, fig. 1, paragraph 0030). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask system of Moulton to have the fan and the sensor as taught by Shen for the purpose of providing a smart mask system that would intelligently provide powered purified air to the user when needed (see paragraph 0030 of Shen).
The modified Moulton discloses a sensor for detecting frequency and strength, but fails to disclose a plurality of sensor and that each of the plurality of sensors are for detecting the frequency and strength. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the sensor of the modified Moulton for the purpose of providing an additional sensor thereby providing accuracy, and since the mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 VI. (B). 
The modified Moulton discloses a plurality of sensors, but fails to specifically disclose that the first sensor and the second sensor are positioned in the second outlet and the second inlet, respectively. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensors of the modified Moulton to have one sensor of the plurality of sensors to be installed in the second outlet and one of the plurality of sensors to be installed in the second inlet, for the purpose of providing the plurality of sensors in areas that are capable of capturing the user’s inhalation and exhalation, and since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI. (C). 
However, if there is any doubt that it would be obvious to duplicate and to place one sensor at an inlet and one sensor at an outlet. Kapust teaches having a first sensor for measuring a parameter during inhalation and a second sensor for measuring a parameter during exhalation to determine a breathing parameter (see paragraph 0248, see “for example to measure at one location during inspiratory phase and a second location during expiratory phase”, Kapust further discloses that a pressure tap is connected to a transducer, therefore, for the embodiment of multiple taps, there would be multiple sensors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of the modified Moulton to have one sensor of the plurality of sensors to be installed in the second outlet and one of the plurality of sensors to be installed in the second inlet, for the purpose of capturing datapoints at multiple locations, thereby, improving accuracy in determining the respiratory state of the user. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Moulton (2018/0008848) in view of Li (CN 107373820) and Kapust (2010/0252042).
Regarding claim 17, Moulton discloses a second outlet and a second inlet, but fails to disclose a first breathing sensor for exhaled air installed within the second outlet; and a second breathing sensor for inhaled air installed on the at least one second inlet, wherein each of the first breathing sensor and the second breathing sensor is configured to measure sensor data including a frequency and a strength of breathing of the user.
However, Li discloses a sensor (200, fig. 1) configured to detect a breathing frequency and strength of breathing of the user (see paragraphs 0023, 0035, and 0050) and a radio transmitter (500, fig. 1, Li discloses in paragraph 0051 that the wireless signal transmission module 500 is Bluetooth, Bluetooth is a radio transmitter, Li further discloses in paragraphs 0038 and 0050 that the signal wireless transmission module 500 transmits the information processed by the signal processing module 400, the information is from sensor 300) being configured to transmit the sensor data to at least one computing device (see paragraphs 0020 and 0055, Li discloses that signal wireless receiving module 800 is used to receive the information transmitted by the signal wireless transmission module 500, and 800 may be a smart phone). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second part of Moulton to have the sensor and radio transmitter as taught by Li for the purpose of providing a smart mask system that would allow the user to know his/her breathing status, thereby allowing the user to grasp their own breathing frequency and breathing intensity in real time (see paragraph 0056 of Li). 
The modified Moulton discloses a sensor for detecting frequency and strength, but fails to disclose a plurality of sensor and that each of the plurality of sensors are for detecting the frequency and strength. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the sensor of the modified Moulton for the purpose of providing an additional sensor thereby providing accuracy, and since the mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 VI. (B). 
The modified Moulton discloses a plurality of sensors, but fails to specifically disclose that the first sensor and the second sensor are positioned in the second outlet and the second inlet, respectively. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensors to have one sensor of the plurality of sensors to be installed in the second outlet and one of the plurality of sensors to be installed in the second inlet, for the purpose of providing the plurality of sensors in areas that are capable of capturing the user’s inhalation and exhalation, and for the purpose of capturing datapoints at multiple locations, thereby giving the user a better understanding of user’s breathing frequency and strength, and since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI. (C). 
However, if there is any doubt that it would be obvious to duplicate and to place one sensor at an inlet and one sensor at an outlet. Kapust teaches having a first sensor for measuring a parameter during inhalation and a second sensor for measuring a parameter during exhalation to determine a breathing parameter (see paragraph 0248, see “for example to measure at one location during inspiratory phase and a second location during expiratory phase”, Kapust further discloses that a pressure tap is connected to a transducer, therefore, for the embodiment of multiple taps, there would be multiple sensors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of the modified Moulton to have one sensor of the plurality of sensors to be installed in the second outlet and one of the plurality of sensors to be installed in the second inlet, for the purpose of capturing datapoints at multiple locations, thereby giving the user a better understanding of user’s breathing frequency and strength.
Regarding claim 18, the modified Moulton discloses a radio transmitter (500, fig. 1, Li discloses in paragraph 0051 that the wireless signal transmission module 500 is Bluetooth, Bluetooth is a radio transmitter, Li further discloses in paragraphs 0038 and 0050 that the signal wireless transmission module 500 transmits the information processed by the signal processing module 400, the information is from sensor 300) installed on the second part (see the modification above) and coupled to first and second breathing sensors (after the duplication, there would be two sensors), the radio transmitter being configured to transmit the sensor data to at least one computing device (see paragraphs 0020 and 0055, Li discloses that signal wireless receiving module 800 is used to receive the information transmitted by the signal wireless transmission module 500, and 800 may be a smart phone). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moulton (2018/0008848) in view of Hine (2009/0217926), Li (CN 107373820) and Kapust (2010/0252042).
Regarding claim 20, Moulton discloses nasal mask assembly (mask assembly in fig. 1A, Moulton discloses that the mask is for covering the user’s nose when being worn, see paragraph 0017, therefore, the mask assembly is a nasal mask assembly) comprising: a first part (12 and 15, see figs. 1A-5B, paragraph 0034) including: a base (15, see figs. 1A-5B, paragraph 0034) configured to engage a face surface around a nose of a user (see paragraphs 0017 and 0035, the seal 15 would engage a face surface around a nose of a user); and a filter support (grill portion of 12 that is connected to 15, see figs. 1A-5B) extending from the base and defining a breathing chamber, the filter support including a first outlet and at least one first inlet (see the annotated-Moulton fig. 3A above, as shown, the opening that allows air to enter through filter 22 would be a first inlet, and Moulton discloses that 16a is an exhaust port and 16c is an exhaust valve, therefore, the opening shown, would be a first outlet, see paragraphs 0034-0035 and 0057); a filter (22 figs. 1A-5B, paragraph 0034) configured to be placed over the filter support and cover the at least one first inlet (see figs. 1A-5B); a second part (14, figs. 1A-3A, paragraph 0034) configured to: engage the base and a portion of the filter support around the first outlet (see figs. 1A-5B and the annotated-Moulton figs. 3A-3B above); and cover a combination of the filter support and the filter (see figs. 1A-5B), the second part including a second outlet and at least one second inlet (see the annotated-Moulton fig. 3A above), wherein the second outlet is configured to be positioned against the first outlet (see figs. 1A-5B); and at least two straps attachable to the second part and configured to secure a combination of the first part, the filter, and the second part to the face surface of the user (see fig. 5B and paragraphs 0060-0061, Moulton discloses straps).
Moulton discloses a one-way valve (16c, fig. 3A, paragraph 0057) configured to be secured within the second outlet to allow airflow from the breathing chamber and to prevent airflow to the breathing chamber (see fig. 5a with reference to the annotated-Moulton fig. 3A above, as shown the valve 16c is within the second outlet, alternatively, the rim of 14 can be considered as the second outlet, and as shown in fig. 3A, the valve would be positioned within the second outlet), a valve cap being configured to secure the one-way valve, the valve cap including at least one opening (see the valve cap in the annotated-Moulton fig. 3A, the cap would have an opening to let air leaves 16c), but fails to disclose that the valve include silicone. 
However, Hine teaches an exhalation valve (7, fig. 1, paragraph 0052) comprises a silicone material (see paragraph 0052 and Hine discloses in paragraph 0022 that the exhale valve is made from a silicone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one-way valve 16c of Moulton to be silicone as taught by Hine for the purpose of providing a material that can be used to produce a diaphragm check valve, and for the purpose of providing a material that is readily available and body safe. 
The modified Moulton fails to disclose a first breathing sensor for exhaled air installed within the second outlet; and a second breathing sensor for inhaled air installed on the at least one second inlet, wherein each of the first breathing sensor and the second breathing sensor is configured to measure sensor data including a frequency and a strength of breathing of the user.
However, Li discloses a sensor (200, fig. 1) configured to detect a breathing frequency and strength of breathing of the user (see paragraphs 0023, 0035,  and 0050) and a radio transmitter (500, fig. 1, Li discloses in paragraph 0051 that the wireless signal transmission module 500 is Bluetooth, Bluetooth is a radio transmitter, Li further discloses in paragraphs 0038 and 0050 that the signal wireless transmission module 500 transmits the information processed by the signal processing module 400, the information is from sensor 300) being configured to transmit the sensor data to at least one computing device (see paragraphs 0020 and 0055, Li discloses that signal wireless receiving module 800 is used to receive the information transmitted by the signal wireless transmission module 500, and 800 may be a smart phone). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second part of the modified Moulton to have the sensor and radio transmitter as taught by Li for the purpose of providing a smart mask system that would allow the user to know his/her breathing status, thereby allowing the user to grasp their own breathing frequency and breathing intensity in real time (see paragraph 0056 of Li). 
The modified Moulton discloses a sensor for detecting frequency and strength, but fails to disclose a plurality of sensor and that each of the plurality of sensors are for detecting the frequency and strength. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the sensor of the modified Moulton for the purpose of providing an additional sensor thereby providing accuracy, and since the mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 VI. (B). 
The modified Moulton discloses a plurality of sensors, but fails to specifically disclose that the first sensor and the second sensor are positioned in the second outlet and the second inlet, respectively. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensors to have one sensor of the plurality of sensors to be installed in the second outlet and one of the plurality of sensors to be installed in the second inlet, for the purpose of providing the plurality of sensors in areas that are capable of capturing the user’s inhalation and exhalation, and for the purpose of capturing datapoints at multiple locations, thereby giving the user a better understanding of user’s breathing frequency and strength, and since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI. (C). 
However, if there is any doubt that it would be obvious to duplicate and to place one sensor at an inlet and one sensor at an outlet. Kapust teaches having a first sensor for measuring a parameter during inhalation and a second sensor for measuring a parameter during exhalation to determine a breathing parameter (see paragraph 0248, see “for example to measure at one location during inspiratory phase and a second location during expiratory phase”, Kapust further discloses that a pressure tap is connected to a transducer, therefore, for the embodiment of multiple taps, there would be multiple sensors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of the modified Moulton to have one sensor of the plurality of sensors to be installed in the second outlet and one of the plurality of sensors to be installed in the second inlet, for the purpose of capturing datapoints at multiple locations, thereby giving the user a better understanding of user’s breathing frequency and strength.

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bergman (2019/0166929) is cited to show a filter mask comprising a first part, a second part, an exhalation valve, and a valve cap. 
Song (2018/0236275) is cited to show a mask having a filter and a fan. 
Lee (2019/0143153) is cited to show a mask having a first part, a second part, an exhalation valve and a filter. 
Curran (2018/0185677) is cited to show a mask comprising a fan. 
Meier (5,404,874) is cited to show a face mask having an electrically driven fan. 
Gelinas (2003/0029454) is cited to show a face mask having a first part, a second part and a filter. 
Bowen (WO 00/72921) shows a blower attached to a filter. 
Swann (2003/0234016) is cited to show a face mask comprising a conic profile. 
Chen (CN 105876933) is cited to show a mask having a sensor for detecting respiration frequency and strength. 
Woo (WO 2010/126195) is cited to show a mask comprising an exhalation valve and a first and second part. 
Qi (CN 107223067) is cited to show a mask having a sensor for detecting respiration frequency and intensity.
Shen (2021/0106854) is cited to show a mask having a sensor. 
Key (2020/0155877) is cited to show a mask comprising a first part, second part and a filter positioned in between the first part and the second part. 
Guo (WO 2019/232914) is cited to show a face mask having a first part, a second part, and a filter in between. 
Szasz (2019/0358473) is cited to show a face mask comprising a filter, a first part and a second part. 
Bowditch (2010/0170513) is cited to show a mask having a blower and a plurality of valves. 
Palmer (2019/0275357) is cited to show a mask comprising a fan. 
Giffard (4,723,542) is cited to show a face mask having a substantially conic shape. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785